UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 1-10559 CHINA FRUITS CORP. (Exact name of registrant as specified in its charter) Nevada 58-2027283 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Fu Xi Technology & Industry Park, Nan Feng County Jiang Xi Province, P. R. China (Address of principal executive offices) (86794) 326-6199 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of May 12, 2009: 36,129,689 Number of shares of preferred stock outstanding as ofMay 12, 2009: Series A, par value $.001 -13,150 Series B, par value $.001 - 12,100,000 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3. QUANTITATIVE ANDQUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4. CONTROLS AND PROCEDURES ITEM 4T. CONTROLS AND PROCEDURES 11 11 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 1A. RISK FACTORS 11 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 11 SIGNATURES 12 INDEX TO EXHIBITS 13 2 Table of Contents ITEM 1.FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Page Unaudited Condensed Consolidated Balance Sheets as of March 31, 2009 and December 31, 2008 4 Unaudited Condensed Consolidated Statements of Operations - For the Three Months Ended March 31, 2009 and 2008 5 Unaudited Condensed Consolidated Statements of Cash Flows - For the ThreeMonths Ended March 31, 2009 and 2008 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 3 Table of Contents CHINA FRUITS CORPORATION Condensed Consolidated Balance Sheets As of March 31, 2009 and December 31, 2008 (Expresed in US Dollars, except for number of shares) ASSETS Unaudited Audited March 31. 2009 December 31,2008 CURRENT ASSETS Cash and cash equivalents $ 433,658 $ 97,961 Accounts receivable, trade 122,967 322,184 Receivable from a third party 363,610 314,576 Related party receivable - - Inventories 278,633 272,991 Prepayment 36,332 56,612 Employee advance - 819 Refundable VAT tax - 216,779 Refundable income tax - 4,130 TOTAL CURRENT ASSETS 1,235,200 1,286,052 PLANT AND EQUIPMENT, NET 2,048,170 2,114,278 OTHER ASSETS 20,808 10,436 TOTAL ASSETS $ 3,304,178 $ 3,410,766 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 27,579 $ 11,352 Notes payable 548,574 548,679 Customer deposit - 298,873 Accrued liabilities and payroll tax liabilities 236,844 120,207 TOTAL CURRENT LIABILITIES 812,997 979,111 LONG-TERM LIABILITIES Due to stockholders 257,082 222,082 TOTAL LONG_TERM LIABILITIES 257,082 222,082 STOCKHOLDERS' EQUITY Preferred stock, 200,000,000 shares authorized, designated as Series A and Series B Series A; par value $.001; 2,000,000 shares authorized 13,150 shares issued and outstanding 13 13 Series B; par value $0.001, voting; 50,000,000 shares authorized 12,100,000 shares issued and outstanding 12,100 12,100 Common stock, par value $.001, 100,000,000 shares authorized, 36,129,689 shares issued and outstanding 36,129 36,129 Additional paid-in capital 2,938,540 2,938,540 Statutory reserve 16,805 16,805 Accumulated other comprehensive income (loss) 163,473 163,939 Accumulated deficits (932,961 ) (957,953 ) TOTAL STOCKHOLDERS' EQUITY 2,234,099 2,209,573 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 3,304,178 $ 3,410,766 The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents CHINA FRUITS CORPORATION Unaudited Condensed Consolidated Statements of Operations For the Three Months Ended March 31, 2009 and 2008 (Expresed in US Dollars, except for number of shares) For the three months ended March 31, 2009 March 31, 2008 REVENUES: Sales $ 622,470 $ 424,726 Cost of goods sold - third party (428,350 ) (312,205 ) GROSS PROFIT 194,120 112,521 OPERATING EXPENSES: Selling and marketing 78,335 62,614 Professional and legal expenses 20,550 64,175 General and administrative 127,626 66,373 TOTAL OPERATING EXPENSES 226,511 193,162 OPERATING LOSS (32,391 ) (80,641 ) OTHER INCOME: Interest income 38 27 Interest expenses (4,226 ) - Government grant 61,571 8,197 Other - - TOTAL OTHER INCOME (EXPENSES) 57,383 8,224 (LOSS) INCOME FROM OPERATIONS $ 24,992 $ (72,417 ) Income tax expense - - NET (LOSS) INCOME $ 24,992 $ (72,417 ) Other comprehensive income - Foreign currency translation gain (466 ) 60,964 COMPREHENSIVE (LOSS) INCOME $ 24,526 $ (11,453 ) Net income per common share - basic and diluted ** ** Net income per common share - diluted ** ** Weighted average number of shares outstanding during the period - basic and diluted 36,129,689 36,129,689 Weighted average number of shares outstanding during the period - diluted 36,129,689 36,129,689 ** Less than $.01 The accompanying notes are an integral part of these consolidated financial statements 5 Table of Contents CHINA FRUITS CORPORATION Unaudited Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2009 and 2008 For the three months ended March 31, 2009 March 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 24,992 (72,417 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 43,337 31,622 Stock based compensation - 58,125 (Increase) decrease in operating assets: Accounts receivable 199,153 23,777 Inventories (5,693 ) (15,505 ) Other assets 110 - Prepaid expenses and other current assets 39,032 (14,800 ) Increase (decrease) in operating liabilities: Accounts payable 16,229 - Other payables and accrued liabilities (17,652 ) (48,486 ) Tax payable 56,356 (49,306 ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES 355,864 (86,990 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment 3,496 (258,510 ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES 3,496 (258,510 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds on Officer Loans 35,000 32,506 Prepayment of shareholder note payable - (2,604 ) Issuance of Notes Payable - 21,891 Advance (from) to a third payty (58,648 ) - Addition in paid-in capital - 272,499 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (23,648 ) 324,292 Foreign currency translation adjustment (15 ) 60,964 NET INCREASE IN CASH AND CASH EQUIVALENTS 335,697 39,756 CASH AND CASH EQUIVALENTS: Beginning of period 97,961 27,695 End of period $ 433,658 $ 67,451 Supplemental disclosures of cash flow information: Cash paid for interest $ 4,226 $ - Cash paid for income taxes $ - $ - Supplemental disclosures of non-cash transactions: Foreign translation adjustment - comprehensive income $ (15 ) $ 60,964 Common stock issued for services $ - $ 58,125 The accompanying notes are an integral part of these consolidated financial statements 6 Table of Contents CHINA FRUITS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED March 31, 2009 and 2008 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE1BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-K for the year ended December 31, 2008. NOTE2ORGANIZATION AND BUSINESS BACKGROUND China Fruits Corporation (the “Company” or “CHFR”) was incorporated in the State of Delaware on January 6, 1993 as Vaxcel, Inc. On December 19, 2000, CHFR changed its name to eLocity Networks Corporation. On August 6, 2002, CHFR further changed its name to Diversified Financial Resources Corporation. The principal activities of CHFR is seeking and consummating a merger or acquisition opportunity with a business entity. On May 12, 2006, CHFR was re-domiciled to the State of Nevada. On May 31, 2006, CHFR completed a stock exchange transaction with Jiangxi Taina Guo Ye Yon Xian Gong Si (“Tai Na”). Tai Na was incorporated as a limited liability company in the People’s Republic of China (the “PRC”) on October 28, 2005 with its principal place of business in Nanfeng Town, Jiangxi Province, the PRC. Tai Na is principally engaged in manufacturing, trading and distributing of non-alcoholic and alcoholic beverages in the PRC. Upon completion of the exchange, Tai Na became a wholly-owned subsidiary of CHFR and the former owners of Tai Na then owned 99% of the issued and outstanding shares of the Company. On August 18, 2006, CHFR changed its name to its current name “China Fruits Corporation”. The stock exchange transaction has been accounted for as a reverse acquisition and recapitalization of the CHFR whereby Tai Na is deemed to be the accounting acquirer (legal acquiree) and CHFR to be the accounting acquiree (legal acquirer). The accompanying consolidated financial statements are in substance those of Tai Na, with the assets and liabilities, and revenues and expenses, of CHFR being included effective from the date of stock exchange transaction. CHFR and Tai Na are hereinafter referred to as (the “Company”). NOTE3Recently issued accounting standards In May 2008, the FASB released SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles.” SFAS No. 162 identifies the sources of accounting principles and the framework for selecting the principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles in the United States of America.SFAS No. 162 will be effective 60 days following the SEC’s approval of the PCAOB amendments to AU Section 411, “The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles.”The Company does not believe SFAS No. 162 will have a significant impact on the Company’s financial statements. In April 2009, the FASB issued FSP 107-1, “Interim Disclosures about Fair Value of Financial Instruments” (“FSP 107-1”), which requires disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. FSP 107-1 also amends APB Opinion No. 28, “Interim Financial Reporting”, to require those disclosures in summarized financial information at interim reporting. FSP 107-1 is effective for interim reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. The Company is currently evaluating the potential impact of FSP 107-1 on its consolidated financial statement presentation and disclosures. Management does not believe that any other recently issued, but not yet effective, accounting standards or pronouncements, if currently adopted, would have a material effect on the Company’s financial statements. NOTE4Government Grant During the three months ended March 31, 2009 we received a grant from the government the total grant was $61,571. 7 Table of Contents ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION GENERAL DESCRIPTION OF BUSINESS As used herein the terms "We", the "Company", "CHFR", the "Registrant," or the "Issuer" refers to China Fruits Corporation, its subsidiary and predecessors, unless indicated otherwise. We were incorporated in the State of Delaware on January 6, 1993, as Vaxcel, Inc. On December 19, 2000, we changed our name to eLocity Networks Corporation. On August 6, 2002, we changed our name to Diversified Financial Resources Corporation. In May 2006, our board decided to redomicile from the State of Delaware to the State of Nevada. Their decision was approved by the holders of a majority of the voting rights and common stock. On August 18, 2006, we changed our name to China Fruits Corporation. We began operating as a holding company in 2005. The primary objectives involved creating and managing a comprehensive portfolio of companies in key industry sectors. We did not meet our primary objectives in 2005.As a result, during 2005 we decided to try and sell all of our real estate properties, and discontinued the operations of all of our subsidiaries. In the first quarter of 2006, our operations from continuing activities consisted of its investment in an oil and gas property in Texas, which was disposed during the second quarter of As of April 1, 2006, we entered into a Plan of Exchange (the “Agreement”), between and among us, Jiang Xi Tai Na Guo Ye You Xian Gong Si, a corporation organized and existing under the laws of the Peoples’ Republic of China, which changed its corporate name to Jiangxi Taina NanfengOrange Co., Ltd. in February of 2007 (collectively referred to herein as “Tai Na”), the shareholders of Tai Na (the “Tai Na Shareholders”) and our Majority Shareholder. Pursuant to the terms of the Agreement, two simultaneous transactions were consummated at closing, as follows: (i) our Majority Shareholder delivered 13,150 of our convertible Series A preferred shares and 12,100,000 non-convertible Series B preferred shares to the Tai Na Shareholders in exchange for total payments of $500,000 in cash and (ii) we issued to the Tai Na Shareholders an amount equal to 30,000,000 new investment shares of our common stock pursuant to Regulation S under the Securities Act of 1933, as amended, in exchange for all of their shares of registered capital of Tai Na. Upon completion of the exchange, Tai Na became our wholly-owned subsidiary. All of these conditions to closing have been met, and we, Tai Na, the Tai Na Shareholders and our Majority Shareholders declared the exchange transaction consummated on May 31, 2006. The transaction was treated for accounting purposes as a capital transaction and recapitalization by the accounting acquirer and as a re-organization by the accounting acquiree. Since the reverse merger was consummated, we have continued operations of Tai Na, a company which is principally engaged in manufacturing, trading and distributing fresh tangerine, non-alcoholic and alcoholic beverages in the PRC. Tai Na is located in Nan Feng County, Jiang Xi Province, a well known agricultural area for tangerine in China. The geographic advantage benefits us with respect to the control of manufacturing cost and product quality. We own two one-storey plants at the same location, the total area of which is approximately 45,800 square feet. We expect the production capacity will reach 6,000 tons in 2009. In order to assist in further expansion in the tangerine markets, we acquired the assets of Royal Nan Feng Orange Science & Technology Co., Ltd. ("Royal"), our former tangerine supplier, in 2007. As of March 31, 2008, the assets acquired from Royal included equipment of approximately $290,000, a building worth approximately $535,000 and land of approximately $368,000. During the three months ended June 30, 2008, we acquired an additional building from Royal valued at approximately $151,000. The transaction was completed in July of In 2008, we expanded our sales network by setting upfranchise retail stores for fresh fruits and related products. In order to develop our brand identity efficiently, we planned to acquire or form a joint venture with existing profitable and middle-size retail stores. We would provide the stores with management, supplies, and assist with remodeling in connection with their displays, color and signage to match the franchise requirements. The first franchise store was opened in Beijing in November of 2007. As of March 31, 2009, we have 9 wholly-owned franchise retail stores open, of which 3 stores are located in Beijing, 3 stores are located in Haining (eastern China), and 3 stores are located in Dongguan (southern China). The biggest store has approximately 4,200 square feet and an independent warehouse of approximately 1,200 square feet, which is located at the main street business center of He Ping Li, one of the busiest areas in Beijing. Our franchise retail stores create adirect channel between our company and our customers, which will facilitate the process of distribution from our plants to the market, and help us adapt to market shifts and changes in consumer sentiment. In addition to our own products, we also work withstrategic partners to diversify the fruits in our stores and ensureprompt delivery of products. On August 27, 2008 and August 29, 2008, we established a strategic alliance with Hangzhou Qunfeng Fruit Chain Management Co., Ltd and China National Green Food Industrial Limited Company. We are devoted to expanding our business in franchise retail stores, and expect to capture greater market share via brand recognition in the near future. RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 FORWARD LOOKING STATEMENTS Certain statements in this report, including statements of our expectations, intentions, plans and beliefs, including those contained in or implied by "Management's Discussion and Analysis" and the Notes to Consolidated Financial Statements, are "forward-looking statements", within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), that are subject to certain events, risks and uncertainties that may be outside our control. The words “believe”, “expect”, “anticipate”, “optimistic”, “intend”, “will”, and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update or revise any forward-looking statements. These forward-looking statements include statements of management's plans and objectives for our future operations and statements of future economic performance, information regarding our expansion and possible results from expansion, our expected growth, our capital budget and future capital requirements, the availability of funds and our ability to meet future capital needs, the realization of our deferred tax assets, and the assumptions described in this report underlying such forward-looking statements. Actual results and developments could differ materially from those expressed in or implied by such statements due to a number of factors, including, without limitation, those described in the context of such forward-looking statements, our expansion and acquisition strategy, our ability to achieve operating efficiencies, our dependence on network infrastructure, capacity, telecommunications carriers and other suppliers, industry pricing and technology trends, evolving industry standards, domestic and international regulatory matters, general economic and business conditions, the strength and financial resources of our competitors, our ability to find and retain skilled personnel, the political and economic climate in which we conduct operations and the risk factors described from time to time in our other documents and reports filed with the Securities and Exchange Commission (the "Commission"). Additional factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: 1) our ability to successfully manufacture, sell and distribute Nan Feng tangerine, non-alcoholic and alcoholic beverage on a timely basis and in the prescribed condition; 2) our ability to compete effectively with other companies in the same industry; 3) our ability to raise sufficient capital in order to effectuate our business plan; and 4) our ability to retain our key executives. 8 Table of Contents CRITICAL ACCOUNTING POLICIES Revenue recognition We derive revenues from the resale of non-alcoholic and alcoholic beverages and tangerine purchased from third parties, net of value added taxes (“VAT”). We are subject to VAT which is levied on the majority of the products of Tai Na at the rate of 17% on the invoiced value of sales. Output VAT is borne by customers in addition to the invoiced value of sales and input VAT is borne by us in addition to the invoiced value of purchases to the extent not refunded for export sales. In accordance with the SEC’s Staff Accounting Bulletin No. 104, Revenue Recognition, we recognize revenue when persuasive evidence of an arrangement exists, transfer of title has occurred or services have been rendered, the selling price is fixed or determinable and collectibility is reasonably assured. Our sales arrangements are not subject to warranty. Since October 2006 we have been in the business of tradingtangerine products in the PRC. (a)Sale of products We recognize revenue from the sale of products upon delivery to the customers and the transfer of title and risk of loss. We did not record any product returns for the three months ended March 31, 2009. (b)Interest income Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. Inventories Inventories consist of finished goods and are valued at lower of cost or market value, cost being determined on the first-in, first-out method. We periodically review historical sales activity to determine excess, slow moving items and potentially obsolete items and also evaluates the impact of any anticipated changes in future demand. We provide inventory allowances based on excess and obsolete inventories determined principally by customer demand. As of March 31, 2009, we did not record an allowance for obsolete inventories, nor have there been any write-offs. Property, Plant, and Equipment Plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable life Residual value Plant and machinery 10-12 years 5 % Furniture, fixture and equipment 5-6 years 5 % Expenditure for maintenance and repairs is expensed as incurred. Revenues Net revenues were $622,470 and $424,726 for the three ended March 31, 2009 and 2008, respectively. The increase of $197,744 or 146% as of March 31, 2009 compared to March 31, 2008, was due primarily to the revenues generated from our new wholly-owned subsidiary in Beijing, called Tai Na International Fruits (Beijing) Co. Ltd. ("Tai Na International"). As part of the developing plan of our business, Tai Na International was incorporated in January of 2008 and started operating during the second quarter of 2008. We recognize revenue when persuasive evidence of a sale exists, transfer of title has occurred, the selling price is fixed or determinable and collectibility is reasonably assured.
